Nardelli, J.,
dissents in a memorandum as follows: I disagree with the majority that the motion court erred in failing to suppress the revolver recovered from the defendant’s car since "the police conduct amounted to a search and seizure without probable cause” and did not fall within the "plain view” doctrine. Initially, the majority seems to conclude that the police did not have probable cause to even stop the car. However, on appeal, the defendant does not contest the propriety of the car stop which led to the discovery of the weapon and even concedes that defendant and his companion were properly frisked during the stop. Defendant contends that the police were not entitled to "search” the car without reasonable suspicion greater than that entitling them to stop the car and remove and frisk the occupants. But, no "search” of the car took place until the weapon was observed in plain view.
Officer Cosaluzzo, who recovered the revolver from under the dashboard, did not enter the Hyundai before he observed the weapon. As the hearing court found, the officer knelt beside the open driver’s door and, while resting one hand on the door frame on the outside of the auto, looked under the dashboard with the aid of a flashlight. The motion court specifically found, and the record supports such finding, that the officer did not enter the passenger compartment in attempting successfully to observe the interior of the car. Since defendant failed to meet his burden of proving that the officer impermissibly leaned into the car’s interior, defendant’s motion to suppress was properly denied (People v Sidhom, 204 AD2d 150, lv denied 84 NY2d 832). The cases cited by the majority are inapposite. In People v Chapman (211 AD2d 544, lv denied 85 NY2d 970), this Court agreed with the motion court that the police officer *133"leaned into” the car. In People v Young (207 AD2d 465), the Second Department found that the action of the officer in placing his hand "inside the vehicle” constituted a search (supra, at 466).